Citation Nr: 0336018	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  96-02 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for cervical spine 
radiculopathy currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






REMAND

In April 2003, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical records from the 
VA Medical Center(s) in Castle AFB VA OPTC (part of 
Fresno VAMC) for any treatment for cervical spine 
disability during the period of June 1999 to the 
present.  Please obtain following type(s) of 
records:  Notes, Discharge Summaries, Consults, 
Vitals, Medications, Imaging (X-Ray, MRI, CT scan) 
Procedures, Problem List and Confirmed Diagnoses.

2.  Make arrangements with the appropriate VA 
medical facility(ies) for the veteran to be 
afforded the following examination(s):  An 
orthopedic examination by an orthopedic surgeon and 
a neurological examination by a neurologist to 
ascertain the current nature and extent of severity 
of cervical spine radiculopathy.  Send the claims 
folder to the examiner(s) for review.

The claims file, copies of the criteria under 
38 C.F.R. § 4.40, 4.45, 4.59, and a separate copy 
of this memo must be made available to and reviewed 
by the examiner prior and pursuant to conduction 
and completion of the examination.  The examiner(s) 
must annotate the examination report(s) that the 
claims file was in fact made available for review 
in conjunction with the examination(s).  
The examiners should be asked to measure active and 
passive ranges of spinal motion in degrees, and 
describe functional loss that is due to pain, to 
include, but not limited to, restriction in range 
of motion due to pain.  

The examiner(s) should also address the following: 
(1) Whether the evidence shows current disc disease 
and at what levels.  (2) If disc disease is present 
in more than one cervical segment, and provided the 
effects in each segment are distinct, describe the 
nature and extent of any orthopedic and/or 
neurological manifestations or incapacitating 
episodes that are present.  (3) Regarding any 
neurological manifestations shown in any area, 
describe the area or body part affected and provide 
an opinion as to the severity of the manifestations 
to include whether such manifestations more closely 
resemble neuritis, neuralgia, or paralysis, either 
incomplete or complete.  (4) The examiners should 
also note whether disc disease is manifested by (i) 
sciatic neuropathy, (ii) characteristic pain, (iii) 
demonstrable muscle spasm, (iv) absent ankle jerk, 
or (v) other neurological findings appropriate to 
site of diseased disc; and (vi) the frequency and 
duration of symptomatic episodes; (5) An opinion 
should also be given as to whether there is any 
muscle atrophy or other indications of disuse; and 
(6) It should also be ascertained whether the 
veteran's subjective complaints are consistent with 
and supported by objective findings.  Any necessary 
tests or studies should be undertaken and the 
claims files should be reviewed by the examiner.  
All findings and should be reported in detail and 
the basis for any opinion should be given. 
The examiners should address the following medical 
issues:
(a) Does the cervical spine radiculopathy involve 
only the joint structure or does it also involve 
the muscles and nerves?
(b) Does the cervical spine radiculopathy cause 
weakened movement, excess fatigability, and 
incoordination, and if so, the examiners should 
comment on the severity of these manifestations on 
the ability of the veteran to perform average 
employment in a civil occupation?  If the severity 
of these manifestations cannot be quantified, the 
examiners must so state.
(c) With respect to subjective complaints of pain, 
the examiners are requested to specifically comment 
on whether pain is visibly manifested on movement 
of the joints, the presence or absence of changes 
in condition of the skin indicative of disuse due 
to the cervical spine radiculopathy, or the 
presence or absence of any other objective 
manifestation that would demonstrate disuse or 
functional impairment due to pain attributable to 
the cervical spine radiculopathy.
(d) The examiners are also requested to comment 
upon whether or not there are any other medical or 
other problems that have an impact on the 
functional capacity affected by the cervical spine 
radiculopathy, and if such overlap exists, the 
degree to which the nonservice-connected problem 
creates functional impairment that may be 
dissociated from the impairment caused by the 
service-connected cervical spine radiculopathy.  If 
the functional impairment created by the 
nonservice-connected problem cannot be dissociated 
, the examiners should so indicate.
Any opinions expressed by the orthopedic 
and neurologic specialists must be 
accompanied by a complete rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





